DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The instant application filed 04 November 2020 claims priority to provisional application number 62/930,555 filed 04 November 2019.

Specification
The disclosure is objected to because of the following informalities: 
Specification, page 14, [0047] currently states “Suitable phospholipids may include, but are not limited to, phosphoglycerides, such as phosphocholines, phosphoethanolamines, and phophatidylethanolamines”
Specification, page 20, [0065] currently states “wherein the cytotoxic lipid particles comprise phosphoglycerides (e.g., phosphocholines, phosphoethanolamines, and phophatidylethanolamines).
The correct spelling is “phosphatidylethanolamines”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are drawn to the cytotoxic lipid particle of claim 1 and add the limitations “wherein the cytotoxic lipid particles comprise a suitable concentration of the cytotoxic agent for treating a tumor at a concentration of about 1-300 μg/mg” (claim 5) and “wherein the cytotoxic lipid particles comprise the surface-associated antibody or antigen-binding fragment thereof at a concentration of at least about 1 μg/mg” (claim 14). The units used in the claims (μg/mg) do not clearly define the limitations. For example, it is unclear what the mg weight is referring to and whether it is in reference to the lipid or some other weight. In order to more clearly claim the invention it is suggested that the claims be amended to specifically detail the units of measure associated with the values being claimed. In the instant office action the claims were interpreted to mean μg of drug or protein per mg of lipid based on the state of the art. Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claims are currently dependent on “the method of claim 15”, however claim 15 is drawn to a pharmaceutical composition comprising the cytotoxic lipid particles of claim 1 and does not teach a method. It is suggested that either the preambles be amended accordingly or the claims be amended to depend on claim 16, which teaches a method for treating cancer. 
In the instant office actions the claims were interpreted as being dependent on claim 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-13, and 15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108721643 A (Zili, G., and W. QinGjie) 02 November 2018 (herein Zili), as evidenced by US 2007/0004631 A1 (Simpura, I.) 4 January 2007. 

Regarding claim 1, Zili teaches cytotoxic lipid particles (page 14, [0002], “lipid drug delivery system”; abstract, “liposome for immunochemotherapy”; “chemotherapeutic docetaxel is entrapped in a hydrophilic layer to kill tumor cells”). Zili further teaches that the particle comprises a surface-associated antibody or antigen binding fragment thereof against PD-L1 (abstract, “PD-L1 monoclonal antibody is linked to outer PEG chains of the liposome, and the liposome provides an active targeting function and a checkpoint inhibiting function accordingly”; page 21, [0045], “It has been verified that 70%-90% of the added PD-L1 antibody can be successfully attached to the liposome surface”).

Regarding claim 2, Zili teaches the cytotoxic lipid particles of claim 1 as discussed above.
Zili further teaches that the cytotoxic lipid particles comprise a cytotoxic agent used in chemotherapy for treating cancer (abstract, “the PH-sensitive liposome is used herein as a base; the chemotherapeutic drug docetaxel is entrapped in a hydrophilic layer to kill tumors”; page 14, [0004]).

Regarding claim 3, Zili teaches the cytotoxic lipid particles of claim 1 as discussed above.
Zili further teaches that the cytotoxic agent is docetaxel (abstract).



Regarding claim 6, Zili teaches the cytotoxic lipid particles of claim 1 as discussed above.
Zili further teaches that the cytotoxic lipid particles comprise liposomes (abstract, “PH-sensitive liposome for immunochemotherapy”).

Regarding claims 8-10, Zili teaches the cytotoxic lipid particles of claim 1 as discussed above.
Zili teaches that the cytotoxic lipid particles comprise Distearoylphosphatidylethanolamine (DSPE). Based on the teachings of the instant specification, page 14, [0047] suitable phospholipids may include, but are not limited to, phosphoglycerides, such as phosphocholines, phosphoethanolamines, and phosphatidylethanolamines. Based on this teaching, Zili’s use of a phosphatidylethanolamine (DSPE) meets instant claim 9’s limitation of phosphoglycerides.
Zili further teaches that the phosphoglycerides  are modified with polyethylenine glycol (PEG) (page 20, [0044], “DSPE-PEG2000-NHS”; meeting the limitation of instant claim 9).
Zili also teaches that the phospholipids are functionalized with a N-succinimidylalkyl group (page 20, [0044], N-hydroxysuccinimide, NHS, “DSPE-PEG2000-NHS” meeting the limitation of instant claim 10). 

Regarding claim 11, Zili teaches the cytotoxic lipid particles of claim 1 as discussed above.
Zili further teaches that the cytotoxic lipid particles comprise cholesterol (page 20, [0044], “Cholesterol succinate (CHEMS)”).

Regarding claim 12, Zili teaches the cytotoxic lipid particles of claim 1 as discussed above. 
Zili further teaches that the lipid particles have an effective average diameter of about 120 nm (page 23, [0059]).

Regarding claim 13, Zili teaches the cytotoxic lipid particles of claim 1 as discussed above.
Zili teaches that the surface-associated antibody or antigen binding fragment thereof against PD-L1 is attached to the cytotoxic lipid particle via the functionalized phospholipids (page 23, [0058] carryover paragraph from page 22, “The PD-L1 monoclonal antibody is attached to the PEG chain of the outer layer of the liposome”; “DSPE-PEG2000-NHS”). While Zili does not explicitly teach that the PD-L1 monoclonal antibody is covalently attached to the functionalized phospholipid, it is known in the art that NHS on the PEG2000-NHS forms covalent bonds with peptides.
For example, Simpura evidences the covalent attachment of a peptide to PEG phospholipids through the chemical reaction between the terminal amine of the peptide and the functional NHS (hydroxyscuccinimidyl) group at the end of the poly(ethylene glycol) polymer chain of the PEG phospholipid (page 4, [0053]). Based on the evidence of Simpura and the disclosure by Zili that DSPE-PEG2000-NHS was used to conjugate the antibody to the phospholipids of the liposome, a skilled artesian would anticipate that in the structure taught by Zili, the antibody was covalently attached to the NHS functionalized phospholipid.

Regarding claim 15, Zili teaches the cytotoxic lipid particle of claim 1 as discussed above.
Zili teaches the functional component of the pharmaceutical composition in the instant claim as well as the administration of the immunoliposomes in mice (page 27, [0088]) and the use of the immunoliposomes in a method of targeted treatment of tumor cells. The disclosure by Zili of the functional component and the administration of the functional component meets the limitation of a pharmaceutical composition. In order to have administered the immunoliposomes to mice they would have had to be contained with a suitable carrier, excipient or diluent. Furthermore, applicants claim limitation of a pharmaceutical composition comprising a suitable carrier, excipient or diluent does not add functional imitation to the active ingredient of the cytotoxic lipid particles as the terms and do not impart functional characteristics to the particles. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN 108721643 A (Zili, G., and W. QinGjie) 02 November 2018 (herein Zili) as applied to claim 1 above and in further view of WO 2015/026634 A1 (Strack, P.R., et al) 26 February 2015 (herein Strack).
Zili teaches the cytotoxic lipid particles of claim 1 as discussed above.
Zili further teaches that in the use of chemotherapy for solid tumors, the efficacy of a single treatment plan for use in tumor tissue is limited. Zili teaches that because of this the environment in which tumor cells are located, the tumor microenvironment, is receiving more attention (page 14, [0004]. Zili teaches that chemotherapy is one of the most important means of cancer treatment but that most chemotherapeutic drugs have problems such as low water solubility, poor bioavailability, lack of sensitivity, and negative side effects. Zili further teaches that the treatment methods themselves also have many limitations such as drug tolerance, poor circulation in the body and systemic toxicity limiting their use in clinical applications. Zili teaches the liposome encapsulation of chemotherapeutic Docetaxel which is widely used in the clinical treatment of breast cancer, ovarian cancer and non-small cell lung cancer (page 15, [0005]). Zili also teaches that by encapsulating the chemotherapeutic in liposomes functionalized with PD-L1 monoclonal antibodies, the liposome not only provides an active targeting function for the drug but also provides checkpoint inhibiting function accordingly (abstract).
Zili, however, does not disclose that the cytotoxic lipid particles comprise Dinaciclib.
Strack discloses a combination of therapies comprising an antagonist against PD-1 and the CDK inhibitor dinaciclib for use in the combination treatment of cancers including breast cancer, ovarian cancer, non-small cell lung cancer, and glioblastoma multiforme (abstract; page 8, [0049], line 32; page 9, [0049], lines 1-4). Strack teaches that several monoclonal antibodies that inhibit the interaction between PD-1 and one or both of its ligands PD-L1 and PD-L2 are in clinical development for the treatment of cancer. Strack further teaches that it has been proposed that the efficacy of such antibodies might be enhanced if administered in combination with other approved or experimental cancer therapies such as radiation, surgery, and chemotherapeutic agents (page 1, [0004]). Strack teaches that examples of chemotherapeutic agents include toxoids, such as paclitaxel and doxetaxel, as well as dinaciclib (page 23, [0099] line 1; page 21, [0098]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used dinaciclib as the cytotoxic agent as taught by Strack in the cytotoxic lipid particles taught by Zili. A skilled artesian would have been motivated to make this combination in order to use another art recognized chemotherapeutic that is known to be synergistic when used in combination with a PD-1/PD-L1 axis inhibitor. A skilled artesian would have had a reasonable expectation of success in using dinaciclib as the drug in the vesicles of Zili as both Zili and Strack are teaching the combined use of chemotherapeutics with PD-1/PD-L1 axis inhibitors in the treatment of the same cancers.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN 108721643 A (Zili, G., and W. QinGjie) 02 November 2018 (herein Zili) as applied to claim 1 above and in further view of Cullis, P.R., et al (1989) Generating and loading of liposomal systems for drug-delivery applications Advanced Drug Delivery Reviews 3; 267-282.
Zili teaches the cytotoxic lipid particles of claim 1 as discussed above.
Zili further teaches that the cytotoxic lipid particles comprise a suitable concentration of the cytotoxic agent for treating a tumor (page 12, Figures 5 and 6; page 27, [0088]). Zili teaches that free DTX and DTX loaded liposomes were diluted with the corresponding medium to a concentration of 0.002-20 μg/mL for testing (page 26, [0081]).
Zili, however, does not disclose that the concentration is between 1-300 μg/mg.
	Cullis reviews techniques involved in generating liposomal-drug delivery systems in a manner compatible with clinical demands including techniques for the efficient and stable entrapment of drugs at high drug/lipid ratios. Cullis teaches three categories of liposome including large unilamellar vesicles (LUVs) which have a single bilayer and a size distribution which usually falls in the range of 0.05 – 0.2μm (page 271, paragraph 2 and Figure 1). It is noted that 1 μm is equivalent to 1000 nm, so the range taught by Cullis for the size distribution is 50-200nm. Cullis teaches various methods of encapsulation including passive and active trapping procedures and provides data regarding the drug/lipid (wt/wt) ratio achieved using these methods for the encapsulation of doxorubicin in liposomes (page 278, table IV). Cullis teaches that doxorubicin was the most widely employed drug in cancer chemotherapy with activity against a range of solid and ascitic tumors, however administration of the drug causes serious acute toxicities (page 269, paragraph 3).
	Through the encapsulation methods taught by Cullis cytotoxic drug encapsulation drug/lipid (wt/wt) ratios of 0.022:1 to 0.30:1 were achieved in LUVs (page 278, Table IV, rows 18-22 and 24-25). These ratios are equivalent to approximately 22 μg/mg to 300 μg/mg. It is further noted that the instant claim limitation recites that the drug concentration is between 1 μg/mg and 300 μg/mg which corresponds to a wt/wt ratio of 0.001:1 to 0.300:1.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that by following the methods known in the art for encapsulation of cytotoxic agents in liposomes as taught by Cullis, concentrations of between 22 μg/mg to 300 μg/mg can be achieved in the liposomes taught by Zilis. A skilled artesian would have been motivated to use these methods of encapsulation as they are known and established in the prior art as methods of drug loading liposomes. A skilled artesian would have had a reasonable expectation of success in making this combination as the LUVs taught by Cullis are closely related in structure to the liposomes taught by Zilis as shown in Cullis on page 278, Table IV where the liposomes comprise phosphatidylglycerol (a phosphoglyceride) and cholesterol.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN 108721643 A (Zili, G., and W. QinGjie) 02 November 2018 (herein Zili) as applied to claim 1 above and in further view of Torchilin, V.P. (2007) Micellar Nanocarriers: Pharmaceutical Perspectives Pharmaceutical Research 24(1); 1-16.
Zili teaches the cytotoxic lipid particles of claim 1 as discussed above.
Zili, however, teaches that the cytotoxic lipid particles are liposomes, and does not disclose that the particles are micelles.
Torchilin reviews recent trends using micelles as pharmaceutical carriers and teaches that to minimize premature drug degradation upon administration; prevent undesirable side effects exercised onto normal cells, organs and tissues by cytotoxic drugs; and increase the bioavailability and fraction of the drug that accumulates in pathological areas, various drug delivery and drug targeting systems are under development including microcapsules, liposomes, micelles, niosomes, lipid particles, and many others (abstract, page 1, left column, paragraph 1). Torchilin teaches that micelles represent colloidal dispersions with particle sizes normally within 5-100 nm (page 2, left column, paragraph 3) and the encapsulation of paclitaxel in a micelle (page 6, left column, paragraph 2). Torchilin teaches the encapsulation of 15 to 33 mg of the drug per gram of the micelle-forming material (page 6, left column, paragraph 2). It is noted that mg/g is equivalent to μg/mg. Tochilin teaches that polymeric micelles possess high stability both in vitro and in vivo and good biocompatibility and can solubilize a broad variety of poorly soluble pharmaceuticals. Tochilin further teaches that polymeric micelles include lipid-core micelles where micelles are formed by conjugates of soluble copolymers with lipids (such as PEG-PE) (abstract). Tochilin also teaches that the surface of the micelles can be functionalized for ligand-mediated targeting (page 8, right column, paragraph 2). Tochilin teaches that drug delivery potential of polymeric micelles may be still further enhanced by attaching targeting ligands to the micelle surface, i.e., to the water exposed termini of hydrophilic blocks and that among the potential ligands are antibodies (paragraph bridging pages 8 and 9).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used micelles as taught by Tochilin in place of the liposomes in the cytotoxic lipid particles disclosed by Zili. A skilled artesian would have been motivated to make this combination in order to take advantage of the benefits of micelles such as stability and the ability to solubilize a broad variety of poorly soluble pharmaceuticals. It is further noted that MPEP 2141 (III) teaches exemplary rationales that may support a conclusion of obviousness including (B) Simple substitution of one known element for another to obtain predictable results. In this case, the simple substitution of a micelle in place of a liposome would render predictable results as both have been demonstrated in the art to encapsulate chemotherapeutics for safer and more effective delivery to cancer cells. Furthermore, both Tochilin and Zili teach that the surface of micelles and liposomes can be functionalized with antibodies for targeted delivery.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CN 108721643 A (Zili, G., and W. QinGjie) 02 November 2018 (herein Zili) as applied to claim 1 above and in further view of Ahmed, A.E.E. (2018) Ultrasound triggered release of Trastuzumab-conjugated immunoliposomes targeting breast cancer Master of Science Thesis; American University of Sharjah; 1-125.
Zili teaches the cytotoxic lipid particles of claim 1 as discussed above. 
Zili, however, does not disclose that the surface-associated antibody or antigen-binding fragment thereof is at a concentration of at least about 1 μg/mg.
	It is noted that the concentration of the surface associated antibody would be inherent to the method used to make the cytotoxic lipid particles. However, concentrations of at least about 1 μg of antibody per mg of lipid are known in the art in the production and testing of targeted liposomes. 
	For example, Ahmed studied Trastuzumab (HER2) conjugated liposomes for the treatment of breast cancer (title). Ahmed teaches that liposomes can be modified with protective polymers  on the surface and antibodies which attach directly to the liposome surface or to the distal ends of the protective polymer (as shown in Figure 2.4D on page 31). Ahmed teaches that more selective cancer treatment can be achieved through the development of liposomes targeting specific receptors expressed on the cancer cells (page 35, paragraph 1). Ahmed used saturated phospholipids DPPC and DSPE-PEG2000-NH2 with cholesterol to create the liposomes (page 48, paragraph 4; page 49, paragraphs 2 and 8) and functionalized the PEG with cyanuric chloride for attachment of the antibody (page 51, paragraph 2). In their study, the resulting liposomes comprised approximately 42.73-50.96 μgs of protein per mg of lipid (page 59, Figure 4.1). Ahmed also teaches that the protein density should be approximately 7.5-30 molecules per liposome vesicle to yield a strong affinity towards its target (page 49, paragraph 5).
	Based on the teachings of Ahmed, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combined the teachings of Ahmed with the cytotoxic lipid particles taught by Zili and have ensured an adequate number of antibody molecules were on the surface of the liposome. A skilled artesian would have been motivated to make this combination in order to yield a strong affinity towards the liposomes’ target. As Ahmed teaches the conjugation of 42.73-50.96 μgs of protein per mg of lipid, a skilled artesian would recognize that greater than 1 μg/mg of surface associated antibody can be achieved using methods routine in the art.

Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108721643 A (Zili, G., and W. QinGjie) 02 November 2018 (herein Zili) as applied to claims 1 and 15 above and in further view of WO 2015/026634 A1 (Strack, P.R., et al) 26 February 2015 (herein Strack) and Chen, R.Q., et al (2019) The Prognostic and Therapeutic Value of PD-L1 in Glioma Frontiers in Pharmacology 9(1503); 1-13.


Regarding claim 16, Zili teaches the pharmaceutical composition of claim 15 as discussed above. 
Zili further teaches that “the drug-carrying system has the advantages of simple preparation process, successful combination of immunotherapy and chemotherapy to achieve the effect of combined therapy, enhanced tumor responsiveness, and ultimately achieved the goal of precise treatment” (page 19, [0031)]. Zili teaches the liposome encapsulation of chemotherapeutic Docetaxel which is widely used in the clinical treatment of breast cancer, ovarian cancer and non-small cell lung cancer (page 15, [0005]). Zili also teaches that by encapsulating the chemotherapeutic in liposomes functionalized with PD-L1 monoclonal antibodies, the liposome not only provides an active targeting function for the drug but also provides checkpoint inhibiting function accordingly (abstract). Zili also teaches the use of the immunoliposome in the preparation of a drug for targeted treatment of tumor cells (page 30, lines 1-2).
Overall, Zili teaches a method for treating cancer in a subject in need thereof comprising administering to the subject the pharmaceutical composition of claim 15. Zili, however, does not teach that the cancer comprises tumor-associated myeloid cells (TAMCs). 
Strack discloses a method of treating cancer in an individual comprising administering to the individual a combination therapy which comprises a PD-1 antagonist and the chemotherapeutic dinaciclib (page 2, [0007]). Strack teaches examples of chemotherapeutic agents including toxoids, such as paclitaxel and doxetaxel, as well as dinaciclib (page 23, [0099] line 1; page 21, [0098]). Strack teaches additional cancers that the method can be used to treat including breast cancer, ovarian cancer, non-small cell lung cancer, and glioblastoma multiforme (abstract; page 8, [0049], line 32; page 9, [0049], lines 1-4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the pharmaceutical composition taught by Zili to treat the cancers taught by Strack. A skilled artesian would have been motivated to make this combination in order to take advantage of the benefits of targeted liposome drug delivery taught by Zili, such as enhanced and precise tumor treatment to treat cancers that are known in the art to be treatable with combinations of PD-1/PD-L1 axis inhibition and chemotherapy drugs as taught by Strack. 
Zili and Strack, however, do not explicitly disclose that the cancers comprise tumor-associated myeloid cells. While this would be inherent to the tumor types being treated, the prior art demonstrates that tumor associated myeloid cells are known in the cancers taught by Zili and Strack.
For example, Chen provides a review of PD-L1 mRNA expression and protein levels and antibodies in human glioma tissues in all literatures and summarizes the relationships between PD-L1 and immune cell infiltration in glioma (abstract). Chen teaches that grade IV glioma, also called glioblastoma or glioblastoma multiforme (GBM) is characterized by tissue ischemic necrosis, strong invasiveness and microvascular proliferation (page 1, paragraph 1). Glioblastoma multiforme is a type of cancer taught by Strack to be treatable with a combination of a PD-L1 inhibitor and a chemotherapeutic (Strack, page 9, [0049], lines 4). Chen teaches that several studies reported that PD-L1 in glioma microenvironment is contributed mainly by tumor-infiltrating myeloid cells (TIM, including macrophages and T-regulatory cells) rather than the tumor cells themselves and that the increase of PD-L1+ TIM surrounding glioma cells is associated with strong immune inhibition (page 5, left column, paragraph 3). Chen further teaches the combination of immune therapy including PD-1/PD-L1 antibodies and molecular targeted anti-tumor drugs may be a future direction of glioma therapy (paragraph bridging pages 10 and 11). A skilled artesian would recognize that Chen’s teaching of tumor-infiltrating myeloid cells would meet the instant claim limitation of tumor associated myeloid cells. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the pharmaceutical composition taught by Zili and Strack in a method for treating cancers comprising tumor-associated myeloid cells (TAMCs) as taught by Chen. A skilled artesian would have been motivated to treat these cancers with the pharmaceutical composition taught by Zili and Strack in order to target the PD-L1 on cells that are known to contribute to immune evasion as taught by Chen.

Regarding claim 17, Zili, Strack, and Chen teach the method of claim 16 as discussed above. 
Strack further teaches that the cancer is glioblastoma (page 9, line 3 in carryover of [0049]). 
Chen also teaches that the cancer is glioblastoma (paragraph bridging pages 10 and 11, “the combination of immune therapy including PD-1/PD-L1 antibodies and molecular targeted anti-tumor drugs may be a future direction of glioma therapy”).

Regarding claim 20, Zili, Strack, and Chen teach the method of claim 16 as discussed above.
Strack further teaches that the combination therapy of a PD-1/PD-L1 axis inhibitor and the chemotherapeutic, Dinaciclib, may be administered prior to, during, or after radiation therapy (page 24, [00105]).


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108721643 A (Zili, G., and W. QinGjie) 02 November 2018 (herein Zili) in view of WO 2015/026634 A1 (Strack, P.R., et al) 26 February 2015 (herein Strack) and Chen, R.Q., et al (2019) The Prognostic and Therapeutic Value of PD-L1 in Glioma Frontiers in Pharmacology 9(1503); 1-13, as applied to claim 16 above and in further view of Vieira, D. and L.F. Gamarra (2016) Getting into the brain: liposome-based strategies for effective drug delivery across the blood-brain barrier International Journal of Nanomedicine 11; 5381-5414.
Zili, Strack, and Chen teach the method of claim 16 as discussed above.
Zili, Strack, and Chen, however, do not disclose that the pharmaceutical composition is administered intracranially (claim 18) or intranasally (claim 19). 
Vieira provides a review summarizing articles that have been reported in literature on liposome-based strategies for effective drug delivery across the blood-brain barrier for the treatment of diseases including glioma (abstract). Vieira teaches that liposomes are roughly nano- or micro-sized vesicles consisting of one or more lipid bilayers surrounding an aqueous compartment and that the potential use of these vesicles as a carrier system for therapeutically active compounds was recognized soon after their discovery in the early 1960s (page 5383, right column, paragraph 3). Vieira further teaches that surface-functionalization methodologies improve the pharmacokinetics and biodistribution of liposomes into the brain. Vieira teaches that functionalization can include the addition of PEG or polysaccharides to the surface of the liposome and/or functionalization of the liposome with active ligands such as peptides or antibodies (page 5384, right column, paragraph 3). Vieira teaches that the antibodies can be covalently bound over the liposome surface or to the ends of the PEG chains (page 5385, table 2, row 2). 
Vieira further teaches that intracranial injection of liposomes has been performed in the treatment of Alzheimer’s (page 5388, right column, paragraph 3) as well as in humans for the delivery of cationic liposomes for the delivery of gene therapy to patients with glioma multiform (page 5402, Table 5, row 5).
Viera also teaches that intranasal administration provides a practical and non-invasive approach to deliver drugs to the brain, allowing in this way an increase in the amount of drugs delivered across the barrier. Viera further discloses studies in which liposomes were effectively delivered to the brain via intranasal administration (page 5386, left column, paragraph 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the pharmaceutical composition in the method taught by Zili, Strack and Chen intracranially or intranasally as taught by Vieira. A skilled artesian would have been motivated to administer the pharmaceutical composition intracranially or intranasally in order to treat a brain cancer such as glioma multiform with the liposomes while overcoming issues associated with drug delivery across the blood-brain barrier. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647